Citation Nr: 1044887	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a right ankle 
disability.

2. Entitlement to an initial evaluation in excess of 10 percent 
for service-connected thoracic spine strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1993 to August 1996 and 
from June 2001 to May 2004.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2005 by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran was awarded service connection for thoracic spine 
strain by way of the March 2005 rating decision currently on 
appeal.  The RO evaluated the Veteran's back disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5242 as 10 percent disabling, 
effective June 1, 2004.  In the December 2008 informal hearing 
presentation (IHP), the Veteran's representative raised for the 
first time the issue of clear and unmistakable error (CUE) in the 
March 2005 rating decision as it pertained to the Veteran's 
initial thoracic spine strain evaluation.

The Board notes that the issue of CUE in the March 2005 rating 
decision as it pertains to the Veteran's initial 10 percent 
evaluation for thoracic spine strain has not been addressed.  
Therefore, the Board refers this issue to the RO for any 
appropriate action.  See 38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2010).

The issue of entitlement to an initial evaluation in excess of 10 
percent for service-connected thoracic spine strain is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Right ankle degenerative joint disease is etiologically related 
to the Veteran's active duty military service.

CONCLUSION OF LAW

Right ankle degenerative joint disease was incurred in the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
right ankle degenerative joint disease is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) and the implementing regulations.   

Further, the Board observes that the case was remanded to the RO 
in January 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As the Veteran's claim is 
granted, any lack of compliance with the Board's January 2009 
remand orders has been rendered moot.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service, or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the disorder 
preexisted service.  When no preexisting disorder is noted upon 
entry into service, the appellant is presumed to have been sound 
upon entry and the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the appellant cannot claim service connection for that 
disorder, but the appellant may bring a claim for service-
connected aggravation of that disorder.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports."  38 C.F.R. § 
3.304(b).  

If a appellant is found to have had a preexisting disability and 
there is an increase in that disability during service, 38 
U.S.C.A. § 1153 provides that a preexisting injury or disease 
will be presumed to have been aggravated during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  However, aggravation 
will not be conceded where there was no increase in severity of 
the disability during service, based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.

The appellant has the responsibility to establish an increase in 
severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Such increase must be shown through independent medical 
evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no 
evidence of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  However, should such increase be established, aggravation 
is presumed to be the result of service, unless rebutted by clear 
and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner, supra; 
see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  A claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03 (July 
16, 2003).

Any increase in severity must also be permanent.  Recurrence or 
temporary flare-ups of symptoms do not constitute an increase in 
severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 
2002); see Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).
Initially, the Board observes that the appellant has had 
diagnoses of antisocial personality disorder and personality 
disorder, not otherwise specified.  Personality disorders are 
considered to be congenital or developmental disabilities for 
which service connection may not be granted.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2010).  Therefore, any disability resulting 
from the appellant's personality disorder cannot be service-
connected.  Id.

The Board observes that at his March 1993 and May 2001 enlistment 
examinations, the appellant denied any significant injury, 
illness, or hospitalization.  The clinical examination conducted 
each time was normal.  Therefore, the Veteran is presumed to have 
been in sound condition upon entry into service.  38 U.S.C.A. § 
1111; Wagner. 

However, clear and unmistakable evidence both that the disorder 
preexisted service and that it was not aggravated by service may 
rebut this presumption.  In this case, the Board observes that 
there is an almost five year gap between the Veteran's periods of 
active service, with the second period beginning in June 2001.  
He sustained a right ankle injury in June/July 2002, was treated 
frequently thereafter, and underwent arthroscopic surgery of the 
right ankle in April 2004.  However, an August 2003 service 
treatment record indicates that the Veteran had a history of 
inversion injuries for the last four to five years.  
Additionally, in a March 2004 service treatment record, the 
Veteran reported having a bad sprain in 1994 and pain since 1999.  
These comments suggest that the Veteran had a preexisting right 
ankle disability.

Nevertheless, there are no treatment records dated prior to 
either period of service that refer to complaint, treatment, or 
diagnosis related to the right ankle.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., pain 
and inverting his right ankle.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, pain and injury to the right ankle 
prior to service entrance does not dictate that a disability of 
the right ankle existed at that time.  Thus, the Board finds that 
there is not clear and unmistakable evidence that the Veteran's 
right ankle disability was present prior to service.  Further, as 
the current disability did not pre-exist service, further 
discussion of whether there is clear and unmistakable evidence 
that it was not aggravated by service is not necessary.

The Board observes that the Veteran meets the criterion of a 
current disability.  Multiple post-service treatment records 
reflect normal right ankle findings, including X-rays.  However, 
a September 2008 VA treatment record shows a diagnosis of 
degenerative joint disease, established by X-ray.  Therefore, the 
Board finds that the Veteran has a current disability of the 
right ankle.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Moreover, the competent evidence of record demonstrates that a 
relationship exists between the Veteran's current right ankle 
disability and his military service.  In this regard, the Board 
notes the opinion of the April 2009 VA orthopedic examiner.  The 
examiner reviewed the record and examined the Veteran, 
documenting his subjective complaints and the various reports of 
injury, symptoms, and surgery with regard to the right ankle in 
service treatment records.  He observed that the operation report 
from the April 2004 surgery was not in the record and found that 
the in-service injury to the right ankle was not well defined.  
It was noted that the surgery performed in service was designed 
to address intra-articular pathology secondary to in-service 
injuries.  However, he did find that the current disability was 
at least as likely as not related to in-service injury.  There is 
no competent evidence that contradicts this opinion.

Service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
at 253.  As all three of these criteria are met in this case, the 
Board finds that service connection is warranted for right ankle 
degenerative joint disease.


ORDER

Service connection for right ankle degenerative joint disease is 
granted. 
REMAND

Although cognizant of the delay that will result, the Board 
determines that another remand is necessary with respect to the 
Veteran's initial rating claim.  As noted in the January 2009 
remand, the Veteran, through his representative, had raised a 
claim of clear and unmistakable error (CUE) in the March 2005 
rating decision as it pertained to the Veteran's initial rating 
for a thoracic spine disability.  The claim was referred at that 
time and noted to be inextricably intertwined with the claim of 
entitlement to an initial evaluation in excess of 10 percent for 
service-connected thoracic spine strain.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered).  Thus, 
the CUE claim must be developed and adjudicated before further 
action may be taken on the Veteran's initial rating claim.  
Nothing in the record as it stands before the Board suggests that 
the CUE claim has been addressed by the AOJ.  Thus, the claim for 
an initial rating in excess of 10 percent for service-connected 
thoracic spine disability must be remanded again.  

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the Veteran's claim of CUE in the 
March 2005 rating decision with regard to the 
Veteran's initial rating for his service-
connected thoracic spine disability.

2.	Thereafter, the RO should readjudicate the 
Veteran's initial rating claim.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the evidence 
and applicable laws and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


